DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 11/2/21, with respect to previous rejection have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 13 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to IQ mismatch. None of the prior art teach or suggest zero-IF signal transmitter comprises a channel response generating module coupled to the feedback module; wherein the channel response generating module comprises, a channel response estimator; a channel ratio computer coupled to the channel response estimator; and a channel response tracker coupled to the channel ratio computer and the channel response estimator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

/EVA Y PUENTE/                                                                                                                                                   Primary Examiner, Art Unit 2632